 Case 3:19-cv-00715-RJD Document 30 Filed 11/16/20 Page 1 of 3 Page ID #266




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

EMPLOYERS & LABORERS LOCALS 100 )
& 397 PENSION, HEALTH, AND       )
WELFARE ANNUITY FUND,            )
                                 )
      Plaintiffs,                )                          Case No. 19-cv-715-RJD
                                 )
      v.                         )
                                 )
EHRET, INC.                      )
                                 )
      Defendant.                 )

                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the Motion to Amend the Clerk’s Judgment by

Plaintiffs Employers & Laborers Locals 100 & 397 Pension, Health, Welfare, and Annuity Funds.

Plaintiffs’ Motion is unopposed (Doc. 29). As explained further, Plaintiffs’ motion is DENIED.

        Plaintiffs filed this suit on July 2, 2019 pursuant to the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §1001, et seq. On or about June 8, 2020, the parties

advised the Court that they had settled. The undersigned ordered the Clerk of Court to enter a

judgment of dismissal with prejudice on August 10, 2020. The parties were advised that if they

failed to finalize settlement prior to August 10, 2020, they could move the Court to postpone the

entry of judgment (Doc. 27). Neither party filed such a motion.

       On July 28, 2020, counsel for Plaintiff emailed to the undersigned’s chambers a copy of

the settlement agreement between the parties, which stated that the parties agreed that judgment

shall be entered for Plaintiffs in a certain amount. Along with the settlement agreement, counsel

for Plaintiff attached a document to the email titled “Stipulation for Dismissal”, but it was not

                                          Page 1 of 3
 Case 3:19-cv-00715-RJD Document 30 Filed 11/16/20 Page 2 of 3 Page ID #267




signed by the parties. It stated that “the Court shall retain jurisdiction for the purpose of enforcing

the terms of the Settlement Agreement” and “this case is dismissed, with prejudice.” The Court

had not requested these documents. Neither party filed a motion requesting that the Court adopt

the parties’ settlement agreement as part of the final judgment. On August 11, 2020, the Clerk of

Court dismissed this case with prejudice. Later that day, Plaintiffs filed a Motion to Amend the

Clerk’s Judgment.

       Plaintiffs do not cite the authority under which they are asking the Court to amend the

Clerk’s judgment. Under Federal Rule of Civil Procedure 59(e), judgment may be altered or

amended “when there is newly discovered evidence or there has been a manifest error of law or

fact.” Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006). A judgment that

contains a clerical mistake may be corrected. Fed. R. Civ. P. 60(a). Plaintiffs appear to be

arguing that the Court was mistaken when it dismissed this case with prejudice because the parties

wanted the Court to enter the Stipulation for Dismissal. However, there was no pending motion

for the Court to consider the provisions of the Stipulation for Dismissal and therefore no mistake

or error by the Court. Fed. R. Civ. P. 7(b). Furthermore, a stipulation for dismissal is signed and

filed by the parties, not the Court. Fed. R. Civ. P. 41(a)(1).

       More importantly, the Court cannot simultaneously dismiss a case with prejudice and retain

jurisdiction to enforce the terms of the settlement. Shapo v. Engle, 463 F.3d 641, 643 (7th Cir.

2006). An exception to this rule is where the Court issues an injunction ordering the terms of the

settlement; the district court can enforce injunctions post-dismissal via contempt proceedings. Id.

Here, however, no party moved the Court for an injunction prior to the Court’s dismissal order.

Consequently, Plaintiff’s Motion is DENIED.


                                            Page 2 of 3
Case 3:19-cv-00715-RJD Document 30 Filed 11/16/20 Page 3 of 3 Page ID #268




IT IS SO ORDERED.

DATED: November 16, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 3 of 3
